DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 62/367,551 and Application No. 62/485,661, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claims 1-26 of the instant application are not supported by the contents of the above cited provisional applications (62/367,551 and 62/485,661). Specifically, the provisional applications 
The disclosure of the prior-filed applications, Application No. 15/661,909, Application No. 62/797,828, and Application No. 16/265,827, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Claims 3-4, 6-8, 11-18, 21-22, and 26 of the instant application are not supported by the contents of the above cited parent and provisional applications (15/661,909, 62/797,828, and 16/265,827).
Regarding claim 3, the provisional and parent applications do not disclose wherein the pulse repetition frequency parameter is 40 Hz or less to excite the peripheral nerve.
Regarding claim 4, the provisional and parent applications do not disclose wherein the temperature of the peripheral nerve increases by 11.5oC or less to excite the peripheral nerve.
Regarding claim 6, the provisional and parent applications do not disclose wherein the pulse repetition frequency parameter is 100 Hz or more to inhibit the peripheral nerve.
Regarding claim 7, the provisional and parent applications do not disclose wherein the temperature of the peripheral nerve increases by 15.1 C or more to inhibit the peripheral nerve.
Regarding claim 8, the provisional and parent applications do not disclose wherein the modulating comprises one or more of exciting and inhibiting the in combination.
Regarding claim 11, the provisional and parent applications do not disclose total sonication time.
Regarding claim 12, the provisional and parent applications do not disclose wherein the peak negative pressure is about 11.8 MPa.
Regarding claim 14, the provisional and parent applications do not disclose wherein the total sonication time is 2 s.
Regarding claim 15, the provisional and parent applications do not disclose wherein the peak negative pressure is 11.8 MPa and the total sonication time is 2 s.
Regarding claim 21, the provisional and parent applications do not disclose wherein at least one of the pulse repetition frequency parameter is 40 Hz or less and the temperature of the peripheral nerve increases by 11.5°C or less to excite the peripheral nerve.
Regarding claim 22, the provisional and parent applications do not disclose herein at least one of the pulse repetition frequency parameter is 100 Hz or more and the temperature of the peripheral nerve increases by 15.1 C or more to inhibit the peripheral nerve.
Regarding claim 26, the provisional and parent applications do not disclose wherein the imaging system is configured to measure electromyography signals.


The effective filing date of claims 3-4, 6-8, 11-18, 21-22, and 26 is 12/19/2019 because they are supported by the disclosure of the prior-filed application, Application No. 62/950,795.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 26 recites the imaging system being configured to measure electromyography signals. The claimed imaging system is disclosed to be a pulse-echo image transducer in at least [0074] (PG pub version of instant application). The specification does not disclose the imaging system measuring electromyography signals but rather the specification discloses measuring electromyography signals using an electromyograph, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the imaging probe" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that “an imaging probe” is recited in claim 23, however, claim 24 does not presently depend on claim 23. 
Claim 26 recites the limitation “wherein the imaging system is configured to measure electromyography signals” which renders the claim indefinite because it is unclear what it means for the imaging system, disclosed as e.g. a pulse-echo image transducer in [0015] of the PG pub version of the instant application, to be configured to measure electromyography signals. How does the imaging system measure electromyography signals? Further clarification is required. For the present purposes of examination, the limitation has been interpreted as measuring electromyography signals using electrodes as described in e.g. [0192] of the PG pub version of the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-11, 16, 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gertner (US 2011/0092781, April 21, 2011) in view of Darlington et al. (US 2010/0036292, February 11, 2010, hereinafter “Darlington”).
Regarding claim 1, Gertner discloses a method for selective modulation of motor neuronal activity in a peripheral nervous system using a focused ultrasound assembly (“method of treatment includes placing an energy source outside a patient, operating the energy source so that an energy delivery path of the energy source is aimed towards a nerve inside the patient, wherein the nerve is a part of an autonomic nervous system, and using the energy source to deliver treatment energy from outside the patient to the nerve located inside the patient to treat the nerve” [0010]; also see title, Abstract, [0011], [0013], [0035], [0284]), comprising: 
(adjusting the focus/position of therapy: “The updated information can then be fed back to the ultrasound therapy device so as to readjust the position of the therapy” [0303]; also see [0270], [0284], [0302]) of a focused ultrasound (“the energy comprises focused ultrasound” [0100], [0116], [0237]) to selectively modulate (“the energy source is configured to deliver the treatment energy to modulate the nerve without damaging tissues that are within a path of the treatment energy to the nerve” [0077]; [0110]) a location on a peripheral nerve (“energy may be applied to peripheral nerves typically known as motor nerves but which contain autonomic fibers. Such nerves include the saphenous nerve, femoral nerves, lumbar nerves, median nerves, ulnar nerves, and radial nerves. In some embodiments, energy is applied to the nerves and specific autonomic fibers are affected rather than the other neural fibers (e.g. motor or somatic sensory fibers or efferent or afferent autonomic nerves).” [0284]); and 
modulating (“the treatment energy is delivered to modulate the nerve without damaging the nerve” [0037]) the peripheral nerve (“peripheral nerves” [0284]) with the focused ultrasound (“focused ultrasound” [0100]) to increase a temperature of the peripheral nerve (“The region can be heated to a temperature of less than 60 degrees Celsius for non-ablative therapy or can be heated greater than 60 degrees Celsius for heat based destruction (ablation). To ablate the nerves, even temperatures in the 40 degree Celsius range can be used and if generated for a time period greater than several minutes, will result in ablation. For temperatures at about 50 degrees Celsius, the time might be under one minute.” [0237]). 
Although Gertner suggests adjusting a pulse repetition frequency parameter (“train of pulses also might be utilized to augment the effect on nervous tissue. For example, a train of 100 short pulses, each less than a second [...] The pulses can be as close as millisecond, as described, or as long as hours, days or years.” [0269]), Gertner fails to explicitly disclose adjusting a pulse repetition frequency parameter.
However, Darlington teaches, in the same field of endeavor, adjusting a pulse repetition frequency parameter (“adjusting or selecting one or more treatment parameters of a HIFU signal such as the energy of a HIFU signal and/or the location at which the energy is delivered. For the purposes of this application, the energy of a HIFU signal may be characterized by its power, pressure or other related characteristic. Other treatment parameters that can be controlled or selected include the treatment times of the HIFU signals, pulse repetition frequency, pulse duration of the HIFU signals or other parameters that effect the amount or rate at which energy is deposited at a tissue treatment site” [0049]; also see abstract, [0004]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Gertner with adjusting a pulse repetition frequency parameter as taught by Darlington in order to optimize the focused ultrasound so that a desired physical effect is obtained ([0003], [0010] of Darlington).
Regarding claim 2, Gertner further discloses wherein the modulating comprises exciting the peripheral nerve with the focused ultrasound (“stimulate or inhibit the function of a nerve” [0152], [0283]-[0284]).
Regarding claim 4, Gertner further discloses wherein the temperature of the peripheral nerve increases by 11.5oC or less to excite the peripheral nerve (“To ablate the nerves, even temperatures in the 40 degree Celsius range can be used and if generated for a time period greater than several minutes, will result in ablation.” [0237], examiner notes that 40 degree Celsius corresponds to a 3 degree increase, i.e. 11.5 degree or less, from body temperature, i.e. 37 degrees Celsius).
Regarding claim 5, Gertner further discloses wherein the modulating comprises inhibiting the peripheral nerve with the focused ultrasound (“stimulate or inhibit the function of a nerve” [0152], [0283]-[0284]).
Regarding claim 7, Gertner further discloses wherein the temperature of the peripheral nerve increases by 15.1oC or more to inhibit the peripheral nerve (“The region can be heated to a temperature of less than 60 degrees Celsius for non-ablative therapy or can be heated greater than 60 degrees Celsius for heat based destruction (ablation).” [0237]; examiner notes that 60 degree Celsius corresponds to a 23 degree increase, i.e. 15.1 degree or more, from body temperature, i.e. 37 degrees Celsius).
Regarding claim 8, Gertner further discloses wherein the modulating comprises one or more of exciting and inhibiting the peripheral nerve with the focused ultrasound, either separately or in combination (“stimulate or inhibit the function of a nerve” [0152]).
Regarding claim 9, Gertner further discloses locating the peripheral nerve (“the method further includes determining a position of a renal vessel using an imaging device located outside the patient.” [0038]; also see [0284]) using an imaging probe (“the imaging device comprises an ultrasound device.” [0048]; also see “imaging probe” [0386]).
Regarding claim 10, Gertner further discloses wherein the peripheral nerve comprises a sciatic nerve, a median nerve, an ulnar nerve, a tibial nerve, or a sacral nerve (“Such nerves include the saphenous nerve, femoral nerves, lumbar nerves, median nerves, ulnar nerves, and radial nerves [...] nerves surrounding the superior mesenteric artery, the inferior mesenteric artery, the femoral artery, the pelvic arteries, etc.” [0284]).
Regarding claim 11, Gertner further discloses wherein the focused ultrasound has one or more ultrasound parameters comprising at least one of a peak negative pressure, a stimulation duration, and a total sonication time (“a pulse train of 100 or more pulses each lasting 1-2 seconds” [0349]).
Regarding claim 16, Gertner further discloses monitoring a physiological response to the modulating (“The speed of ultrasonic waves is dependent on temperature and therefore the relative speed of the ultrasound transmission from a region being heated will depend on the temperature, therefore providing measureable variables to monitor. In some embodiments, microbubbles are utilized to determine the rise in temperature. Microbubbles expand and then degrade when exposed to increasing temperature so that they can then predict the temperature of the region being heated. A technique called ultrasound elastography can also be utilized. In this embodiment, the elastic properties of tissue are dependent on temperature and therefore the elastography may be utilized to track features of temperature change.” [0277]; also see “So as to test the region of interest and the potential physiologic effect of ablation in that region, the region can be partially heated or vibrated with the focused ultrasound to stun or partially ablate the nerves. Next, a physiologic test such as the testing of blood pressure or measuring norepinephrine levels in the blood, kidney, blood vessels leading to or from the kidney, can be performed to ensure that the correct region was indeed targeted for ablation.” [0311]).
Regarding claim 18, Gertner further discloses changing the one or more ultrasound parameters in response to the physiological response (“Depending on the parameter, additional treatments may be performed.” [0311], examiner notes that additional treatments would result in changing a total sonication time).
Regarding claim 19, Gertner discloses a system (“devices are provided” [0009]; “system for treatment” [0067]) for selective modulation of motor neuronal activity in a peripheral nervous system using a focused ultrasound assembly (treatment includes placing an energy source outside a patient, operating the energy source so that an energy delivery path of the energy source is aimed towards a nerve inside the patient, wherein the nerve is a part of an autonomic nervous system, and using the energy source to deliver treatment energy from outside the patient to the nerve located inside the patient to treat the nerve” [0010]; also see title, Abstract, [0011], [0013], [0035], [0284]), comprising: 
an ultrasound assembly, including a high intensity focused ultrasound transducer (“Energy transducers 510 [...] the energy is focused with high intensity focused ultrasound (HIFU)” [0236]), wherein the ultrasound assembly is adapted to provide a focused ultrasound (“the energy comprises focused ultrasound” [0100], [0116], [0237]) having one or more ultrasound parameters (“When low energy ultrasound is applied to the region, energy (power) densities in the range of 50 mW/cm.sup.2 to 500 mW/cm.sup.2 may be applied. Low energy ultrasound may be enough to stun or partially inhibit the renal nerves particularly when pulsed and depending on the desired clinical result. High intensity ultrasound applied to the region with only a few degrees of temperature rise may have the same effect and this energy range may be in the 0.1 kW/cm2 to the 500 kW/cm2 range. A train of pulses also might be utilized to augment the effect on nervous tissue. For example, a train of 100 short pulses, each less than a second and applying energy densities of 1 W/cm.sup.2 to 500 W/cm.sup.2.” [0269]; also see [0224]; also see “parameters for the energy transducers” [0307]) to a location on a peripheral nerve (“energy may be applied to peripheral nerves typically known as motor nerves but which contain autonomic fibers. Such nerves include the saphenous nerve, femoral nerves, lumbar nerves, median nerves, ulnar nerves, and radial nerves. In some embodiments, energy is applied to the nerves and specific autonomic fibers are affected rather than the other neural fibers (e.g. motor or somatic sensory fibers or efferent or afferent autonomic nerves).” [0284]) such that a temperature of the peripheral nerve increases (“The region can be heated to a temperature of less than 60 degrees Celsius for non-ablative therapy or can be heated greater than 60 degrees Celsius for heat based destruction (ablation). To ablate the nerves, even temperatures in the 40 degree Celsius range can be used and if generated for a time period greater than several minutes, will result in ablation. For temperatures at about 50 degrees Celsius, the time might be under one minute.” [0237]); and 
a processor, coupled to the ultrasound assembly, adapted to adjust the one or more ultrasound parameters such that the focused ultrasound can selectively modulate the location on the peripheral nerve (“ultrasound controller which then directs the ultrasound to target the region of interest with low intensity ultrasound (50-1000 mW/cm2), heat (>1000 mW/cm2), cavitation, or a combination of these modalities” [0295]; also see “processor” in [0078]).
Gertner fails to explicitly disclose the ultrasound assembly including a function generator, and an amplifier.
However, Darlington teaches, in the same field of endeavor, a function generator (waveform generator [0084]), and an amplifier (pulser increases the voltage signals [0084]). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Gertner with the ultrasound assembly including a function generator, and an amplifier as taught by Darlington in order to 
Regarding claim 20, Gertner modified by Darlington discloses the limitations of claim 19 as stated above. Although Gertner suggests adjusting a pulse repetition frequency parameter (“train of pulses also might be utilized to augment the effect on nervous tissue. For example, a train of 100 short pulses, each less than a second [...] The pulses can be as close as millisecond, as described, or as long as hours, days or years.” [0269]), Gertner fails to explicitly disclose adjusting a pulse repetition frequency parameter.
However, Darlington teaches, in the same field of endeavor, adjusting a pulse repetition frequency parameter (“adjusting or selecting one or more treatment parameters of a HIFU signal such as the energy of a HIFU signal and/or the location at which the energy is delivered. For the purposes of this application, the energy of a HIFU signal may be characterized by its power, pressure or other related characteristic. Other treatment parameters that can be controlled or selected include the treatment times of the HIFU signals, pulse repetition frequency, pulse duration of the HIFU signals or other parameters that effect the amount or rate at which energy is deposited at a tissue treatment site” [0049]; also see abstract, [0004]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Gertner with adjusting a pulse repetition frequency parameter as taught by Darlington in order to optimize the focused ultrasound so that a desired physical effect is obtained ([0003], [0010] of Darlington).
Regarding claim 21, Gertner further discloses wherein at least one of the pulse repetition frequency parameter is 40 Hz or less and the temperature of the peripheral nerve increases by 11.5°C or less to excite the peripheral nerve (“To ablate the nerves, even temperatures in the 40 degree Celsius range can be used and if generated for a time period greater than several minutes, will result in ablation.” [0237], examiner notes that 40 degree Celsius corresponds to a 3 degree increase, i.e. 11.5 degree or less, from body temperature, i.e. 37 degrees Celsius).
Regarding claim 22, Gertner further discloses wherein at least one of the pulse repetition frequency parameter is 100 Hz or more and the temperature of the peripheral nerve increases by 15.1 C or more to inhibit the peripheral nerve (“The region can be heated to a temperature of less than 60 degrees Celsius for non-ablative therapy or can be heated greater than 60 degrees Celsius for heat based destruction (ablation).” [0237]; examiner notes that 60 degree Celsius corresponds to a 23 degree increase, i.e. 15.1 degree or more, from body temperature, i.e. 37 degrees Celsius).
Regarding claim 23, Gertner further discloses an imaging probe (“the imaging device comprises an ultrasound device.” [0048]; also see “imaging probe” [0386]) adapted to locate a peripheral nerve (“the method further includes determining a position of a renal vessel using an imaging device located outside the patient.” [0038]; also see [0284]).
Regarding claim 24, Gertner further discloses a mechanical positioning system adapted to position the ultrasound assembly and the imaging probe relative to the peripheral nerve (“movement system” [0363]).
Regarding claim 25, Gertner further discloses an imaging system, operatively coupled to the processor, adapted to image the peripheral nerve and/or surrounding tissue during the modulation (“a controller to control an aiming of the transducer based at least in part on the signal from the processor, and an imaging system coupled to the processor or the therapeutic energy device” [0113]; also see [0105], [0359]).

Claims 3, 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gertner in view of Darlington as applied to claims 1-2, 5, and 11above and further in view of Yoo et al. (US 2011/0092800, April 11, 2011, hereinafter “Yoo”).
Regarding claim 3, Gertner modified by Darlington discloses the limitations of claim 2 as stated above but fails to disclose wherein the pulse repetition frequency parameter is 40 Hz or less to excite the peripheral nerve.
However, Yoo teaches, in the same field of endeavor, wherein the pulse repetition frequency parameter is 40 Hz or less to excite the peripheral nerve (“By way of another example, excitation in the sensory-motor cortex is induced using FUS pulses having a TBD of 50-100 ms that are applied with a PRF of 10 Hz at different acoustic intensities in the range of 10-50 W/cm.sup.2.” [0053]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Gertner with wherein the pulse repetition frequency parameter is 40 Hz or less to excite the peripheral nerve as taught by Yoo in order to provide increased nerve activation ([0051] of Yoo). Additionally, discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to ensure the ultrasound is of sufficient form to enact desired nerve modulation.
Regarding claim 6, Gertner modified by Darlington discloses the limitations of claim 5 as stated above but fails to disclose wherein the pulse repetition frequency parameter is 100 Hz or more to inhibit the peripheral nerve.
However, Yoo teaches, in the same field of endeavor, wherein the pulse repetition frequency parameter is 100 Hz or more to inhibit the peripheral nerve (“Exemplary setting of PRF include 100-1000 Hz to provide decreased neuronal activation” [0051]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Gertner with wherein the pulse repetition frequency parameter is 100 Hz or more to inhibit the peripheral nerve as taught by Yoo in order to provide decreased nerve activation ([0051] of Yoo). Additionally, discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to ensure the ultrasound is of sufficient form to enact desired nerve modulation.
Regarding claim 13, Gertner modified by Darlington discloses the limitations of claim 11 as stated above but fails to disclose wherein the stimulation duration is 1 ms.
However, Yoo teaches, in the same field of endeavor, wherein the stimulation duration is 1 ms (“The duration of these pulses is defined by their tone-burst duration ("TBD"), a quantity which is set by the FUS control system 202. Exemplary settings for TBD include 2-100 ms to provide increased neuronal activation, and 0.1-2 ms to provide decreased neuronal activation.” [0048]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Gertner with wherein the stimulation duration is 1 ms as taught by Yoo in order to provide decreased nerve activation 
Regarding claim 14, Gertner modified by Darlington discloses the limitations of claim 11 as stated above but fails to disclose wherein the total sonication time is 2 s.
However, Yoo teaches, in the same field of endeavor, wherein the total sonication time is 2 s (“Thus, the duration of each sonication, referred to as the total sonication duration ("TSD"), defines each time series and is thereby selected by the FUS control system 202. Exemplary settings of TSD include 0.1-2 s to induce an increase in neuronal activation, and greater than 2 s to induce a decrease in neuronal activation.” [0049]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Gertner with wherein the total sonication time is 2 s as taught by Yoo in order to provide increased or decreased nerve activation as required ([0051] of Yoo). Additionally, discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to ensure the ultrasound is of sufficient form to enact desired nerve modulation.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gertner in view of Darlington as applied to claims 1 and 11 above and further in view of Matula et al. (US 2016/0184614, June 30, 2016, hereinafter “Matula”).
Regarding claim 12, Gertner modified by Darlington discloses the limitations of claim 11 as stated above but fails to disclose wherein the peak negative pressure is about 11.8 MPa.
(“the amplifier 200 outputs an amplified acoustic energy waveform having a peak negative pressure sufficient to induce cavitation of the abscess [...] at least about -11 MPa” [0029]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Gertner with wherein the peak negative pressure is about 11.8 MPa as taught by Matula in order to provide focused ultrasound according to location, size, and/or characteristics of the treatment target ([0029] of Matula). Additionally, discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to ensure the ultrasound is of sufficient form to enact desired nerve modulation.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gertner in view of Darlington as applied to claims 1 and 11 above and further in view of Matula and Yoo.
Regarding claim 15, Gertner modified by Darlington discloses the limitations of claim 11 as stated above but fails to disclose wherein the peak negative pressure is 11.8 MPa, the stimulation duration is 1 ms, the total sonication time is 2 s, and the pulse repetition frequency is between 1 Hz and 500 Hz.
However, Matula teaches, in the same field of endeavor, wherein the peak negative pressure is about 11.8 MPa (“the amplifier 200 outputs an amplified acoustic energy waveform having a peak negative pressure sufficient to induce cavitation of the abscess [...] at least about -11 MPa” [0029]).

Gertner modified by Matula fails to disclose the stimulation duration is 1 ms, the total sonication time is 2 s, and the pulse repetition frequency is between 1 Hz and 500 Hz.
However Yoo teaches, in the same field of endeavor, the stimulation duration is 1 ms (“The duration of these pulses is defined by their tone-burst duration ("TBD"), a quantity which is set by the FUS control system 202. Exemplary settings for TBD include 2-100 ms to provide increased neuronal activation, and 0.1-2 ms to provide decreased neuronal activation.” [0048])., the total sonication time is 2 s (“Thus, the duration of each sonication, referred to as the total sonication duration ("TSD"), defines each time series and is thereby selected by the FUS control system 202. Exemplary settings of TSD include 0.1-2 s to induce an increase in neuronal activation, and greater than 2 s to induce a decrease in neuronal activation.” [0049]), and the pulse repetition frequency is between 1 Hz and 500 Hz (“By way of another example, excitation in the sensory-motor cortex is induced using FUS pulses having a TBD of 50-100 ms that are applied with a PRF of 10 Hz at different acoustic intensities in the range of 10-50 W/cm.sup.2.” [0053]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Gertner with the .

Claims 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gertner in view of Darlington as applied to claims 1, 11, 16, and 26 above and further in view of Shoham et al. (US 2013/0079621, March 28, 2013, hereinafter “Shoham”).
Regarding claim 17, Gertner modified by Darlington discloses the limitations of claim 16 as stated above. Although Gertner discloses microneurography (e.g. [0388]), Gertner fails to disclose wherein the monitoring comprises measuring electromyography signals from a muscle tissue.
However, Shoham teaches, in the same field of endeavor, wherein the monitoring comprises measuring electromyography signals from a muscle tissue (“the system includes or is connected to a measuring unit 104, which measures the reaction of the cellular tissue, optionally a neural tissue, in the ROIs to the focused acoustic energy transmission, for example the excitation level. This may be performed by direct measurement device, for example a functional magnetic resonance imaging (fMRI) module and/or an electroencephalogram (EEG) and/or indirect measurement device, such as electromyography (EMG) module that measures signals from excited muscles.” [0081]; also see [0065]).

Regarding claim 26, as best understood in light of the 35 USC 112(b) rejection stated above, Gertner modified by Darlington discloses the limitations of claim 25 as stated above but fails to disclose measuring electromyography signals. Although Gertner does disclose microneurography (e.g. [0388]).
However, Shoham teaches, in the same field of endeavor, measuring electromyography signals (“the system includes or is connected to a measuring unit 104, which measures the reaction of the cellular tissue, optionally a neural tissue, in the ROIs to the focused acoustic energy transmission, for example the excitation level. This may be performed by direct measurement device, for example a functional magnetic resonance imaging (fMRI) module and/or an electroencephalogram (EEG) and/or indirect measurement device, such as electromyography (EMG) module that measures signals from excited muscles.” [0081]; also see [0065]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Gertner with measuring electromyography signals as taught by Shoham in order to obtain feedback to optimize focused ultrasound transmission ([0081] of Shoham). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SERKAN AKAR/Primary Examiner, Art Unit 3793